Citation Nr: 1521690	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 2005, for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an effective date earlier than August 11, 2005, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU). 

3.  Entitlement to an effective date earlier than August 11, 2005, for the grant of eligibility to Dependents' Educational Assistance under Chapter 35. 

4.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a decision issued in January 2014, the Board granted earlier effective dates of August 11, 2005 for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine; the grant of a TDIU; and for eligibility for Dependents' Educational Assistance under Chapter 35.  The Board also denied an effective date earlier than March 7, 2002, for the grant of service connection for radiculopathy of the right lower extremity.  A claim of entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle was remanded for additional evidentiary development.  

The Veteran appealed the Board's January 2014 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated the Board's January 2014 decision to the extent that it granted earlier effective dates of August 11, 2005, for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine; the grant of a TDIU; and for eligibility for Dependents' Educational Assistance under Chapter 35.  The denial of an effective date earlier than March 7, 2002, for the grant of service connection for radiculopathy of the right lower extremity was not challenged.  Herein, the Board will address the earlier effective date claims, with particular attention to points made in the Joint Motion.  

With respect to the increased rating claim for a left ankle claim, this claim remains in appellate status and was not part of the appeal to the Court.  See Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  As will be explained herein, another remand of this issue is required, primarily because action was not taken in conjunction with the Board's remand of this issue in January 2014, as a result of the intervening Court appeal.   

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and VBMS claims files associated with the Veteran's claims file.  A review of the documents in those files reveals that aside from documents relating to the appeal of the Board's January 2014 decision, the documents are duplicates of those found in the physical claims files.  

The issues of entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In decision issued in January 2014 the Board determined that it was factually ascertainable that an increase in the lumbosacral spine disability occurred on August 11, 2005, within one year of the appellant's October 7, 2005 increased rating claim; it was not factually ascertainable that an increase in disability took place prior to that time.

2.  The schedular criteria for a TDIU were met on August 11, 2005, but no earlier.

3.  As entitlement to TDIU is established from August 11, 2005, the effective date for the grant of eligibility to Dependents' Educational Assistance under Chapter 35 is warranted from that date, but no earlier.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 11, 2005, for the grant of a 40 percent rating for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date prior to August 11, 2005, for the award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2014).

3.  The criteria for an effective date prior to August 11, 2005, for the award of eligibility to Dependents' Educational Assistance under Chapter 35 have not been met.  38 U.S.C.A. § 3501, 3512, 5113 (West 2002); 38 C.F.R. § 3.157, 3.400, 3.807(a), 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The current appeal involves three earlier effective date claims.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

With regard to the appeals for earlier effective dates, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents which are already contained in the record, and the undisputed facts of the case, namely, the date of receipt of the claim for an increased disability rating.  In this case, the earliest effective date warranted has been granted.  See 38 C.F.R. § 3.157(a), (b)(1) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency); 38 C.F.R. § 3.400(o) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case. The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA has also satisfied any duty to assist the Veteran in the development of the appeal.  The service treatment records and relevant post-service VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible. 

The Board recognizes that the Veteran has been receiving Social Security Administration (SSA) disability benefits.  VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1).  There is no indication that the SSA records would be relevant to these claims.  As explained herein, the resolution of these claims is dependent upon the law and regulations applicable to earlier effective date claims.  The March 2007 VA examination report reflects that the appellant began receiving Social Security Administration disability benefits in the 1980s.  The record associated with that claim would have preceded the relevant time frame of the current claims by many years.  The Veteran also reported that he was disabled due to a work injury to his elbow and cervical spine.  Consequently, the Board finds the Social Security Administration records are not relevant to the earlier effective date claims.  Thus, obtaining the records is not unnecessary, nor has the Veteran or his representative maintained otherwise.  Further, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Earlier Effective Dates

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in a service-connected disability). 

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible methods for assigning an effective date may be applicable depending on the facts of the case: 
(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) is the appropriate effective date; 38 C.F.R. § 3.400(o)(1); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) during that year long period prior to the filing of the increased rating claim is the appropriate effective date 38 C.F.R. § 3.400(o)(2); (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) is appropriate; 38 C.F.R. § 3.400(o)(2). Harper, 10 Vet. App. at 126. 

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Board has thoroughly reviewed the pertinent evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Entitlement to an effective date prior to August 11, 2005, for the assignment of a 40 percent rating for degenerative disc disease of the lumbosacral spine

Service connection was established for arthralgia of the lumbosacral spine in a May 2001 rating decision, at which time a 0 percent rating was assigned effective from November 1999.  In January 2002, the Board granted an initial evaluation of 20 percent for the lumbosacral spine disability.  A February 2002 rating action implementing the Board's decision, assigned an initial 20 percent evaluation effective from November 1999.  Thereafter, the Veteran filed a claim for a higher rating for the lumbosacral spine disability.  In an August 2004 rating decision, the RO denied the claim. The appellant filed a notice of disagreement and a statement of the case was issued in July 2005.  Neither the Veteran nor his representative filed a timely substantive appeal.  Thus, the August 2004 rating decision became final. 

On October 7, 2005, the Veteran filed a claim for an increased rating for his back condition.  The claim was denied in a March 2006 rating decision and that decision was appealed.  In an October 2007 rating decision, the RO granted an increased rating of 40 percent, effective October 7, 2005.  In July 2008, the Veteran filed a notice of disagreement with the effective date granted in the December 2007 rating decision for the increased rating.  An SOC was issued in June 2009 and a substantive appeal on the issue of entitlement to an earlier effective date for the increased rating of 40 percent for his lumbosacral spine disability was filed in July 2009.  A supplemental statement of the case was issued in August 2013. 

In a decision issued in January 2014, the Board granted an effective date of August 11, 2005, for the grant of a 40 percent rating for degenerative disc disease of the lumbosacral spine.  In doing so, the Board relied on an August 11, 2005 VA treatment record showing that the Veteran complained of low back pain and right leg pain and noting that the Veteran could not wait for his appointment in September because he was in too much pain.  The Board explained that the August 11, 2005, VA treatment record demonstrated that the back disability had worsened, requiring surgery and that therefore, it was factually ascertainable that an increase in disability occurred on August 11, 2005.

The Veteran appealed the Board's determination to the Court.  In an October 2014 Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for its determination.  In this regard, the parties noted that the Board did not adequately address the probative value of pertinent, and potentially favorable, medical evidence of record that could support the assignment of an even earlier effective date for the assignment of a 40% rating for service-connected DDD of the lumbosacral spine.  Specifically, the parties found that while the Board accounted for a March 10, 2005, VA treatment record, [R. 11 (BVA decision page 9); R. 811-812 (treatment record)], the Board did not provide an adequate rationale as to whether this record constituted evidence that an increase in the lumbosacral spine disability had occurred.  It was further determined that that a remand was also warranted so that the Board could address a July 11, 2005, VA treatment record, which noted that Veteran called a VA nursing staff member and stated that something had to be done for [his] back.  It was observed that in the January 2014 decision on appeal, the Board did not discuss this record.  Accordingly, the Board analysis here will direct specific attention to these points.  

Essentially two theories of entitlement exist in this case: first, whether an increased rating claim was filed prior to October 7, 2005; and second, whether it is factually ascertainable that the Veteran's service-connected degenerative disc disease of the lumbosacral spine warrants the assignment of a 40 percent evaluation during the one year period prior to October 7, 2005.  The Board notes that the controlling issues in this case are (1) the date on which the Veteran initiated his increased rating claim; and (2) the date on which entitlement to a 40 percent evaluation for degenerative disc disease of the lumbosacral spine was factually ascertainable.  38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400. 

In this case, the Veteran filed a claim for an increased rating on October 7, 2005.  A previous claim for an increased rating was denied in an August 2004 rating decision.  The rating decision became final when the Veteran failed to file a timely substantive appeal to the July 2005 statement of the case.  Although a statement was received from D.B., a friend, in September 2005, the statement does not meet the requirements of a substantive appeal, as defined under 38 C.F.R. §§ 20.202, 20.301.  The statement did not specifically provide information regarding the lumbosacral spine disability and was not submitted by the Veteran or his representative.  Consequently, the August 2004 rating decision is final.

The evidence does not show, nor does the Veteran or his representative contend, that the August 2004 rating decision is not final, and similarly do not maintain that an informal or formal claim for an increase was filed prior to October 7, 2005.  A review of the file fails to show any claim that was received between the August 2004 rating decision and the October 7, 2005, increased rating claim.  The Board notes that in the October 2014 Joint Motion, no arguments to the effect that a claim for increase was filed prior to October 7, 2005, were made and no errors were identified in conjunction with the determinations that the August 2004 rating decision was final, or that an informal or formal claim for an increase was filed prior to October 7, 2005.  In fact, therein it was noted that the Board properly found that Appellant "can only be granted an earlier effective date if there is medical evidence of record within the one year prior to October 7, 2005, showing that a 40 percent rating was warranted." 

As the August 2004 rating decision is final and as no claim was received prior to October 7, 2005, an earlier effective date can only be granted if there is evidence of record showing that a 40 percent rating was warranted within the one year period prior to October 7, 2005.  In this case, in a January 2014, decision, the Board did find that it was factually ascertainable as of August 11, 2005 that the criteria for the assignment of a 40 percent evaluation were met. 

The parties agree that other records dated during the year prior to October 7, 2005, may provide the basis for an earlier effective date; namely VA records dated on March 10, 2005; and on July 11, 2005.  To assist in this analysis, the Board sets forth the rating criteria contained in Diagnostic Codes 5238-5242 that have been used to rate the Veteran's lumbar spine disability.  The medical evidence would have to show entitlement pursuant to these code sections for the Board to find that increased ratings were factually ascertainable.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5242.  Code 5238 is used for the evaluation of spinal stenosis and code 5242 is used for the evaluation of degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In this case, with respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2014).

A March 10, 2005 VA treatment record indicated the Veteran had a 20 year history of low back pain, with symptoms radiating down his lower extremities, worse on the right side than the left.  The Veteran complained of weakness in the right leg and used a cane to aid with ambulation, but was described as completely capable of ambulating without it.  On examination, he could flex, extend laterally, bend, and rotate his lumbar spine without evidence of instability.  There was some S1 joint tenderness.  Motor accessory and reflex testing were within normal limits.  Negative straight leg raising and pain with manipulation in the hip region were noted.  An MRI study was referenced which revealed mild to moderate lumbar stenosis and possible severe stenosis at L4, L5.  The entry mentioned that the Veteran wanted to hold off on a decompression surgery until his symptoms become unbearable and he was to be seen again in 6 months. 

The file also contains a July 11, 2005, nursing telephone care note indicating that the Veteran called to say that something had to be done about his back.  He stated that he could not walk or sit down and described left hip pain, indicating that he was ready to do something about this.  An addendum from the same day reflects that a neurosurgical referral was made in light of the Veteran's symptoms of active radiculopathy.   

An August 11, 2005 VA treatment record indicated the Veteran complained of low back pain and right leg pain.  He stated that he could not wait for his appointment in September because he was in too much pain.  

Upon review of the record in his case, it is concluded that the Board has already granted a more favorable effective date for the Veteran than the evidence arguably demonstrates.  

With regard to the records dated within one year prior to October 7, 2005, none of the aforementioned records (March, July or August 2005) demonstrate entitlement to a 40 percent disability rating for the lumbar spine disability, because there were no findings made showing forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, the criteria required to warrant a 40 percent scheduler evaluation.  In essence, there was no indication in the March, July or August 2005 records regarding the extent of actual physical/functional limitation of motion, i.e., it was not factually ascertainable from these records that a 40 percent rating was warranted at any of those times.  When seen on March 10, 2005, on examination, the Veteran could flex, extend laterally, bend, and rotate his lumbar spine without evidence of instability.  There was simply no suggestion of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In July 2005, he was not seen by VA personnel at all, but reported during a phone call, being unable to walk or sit.  This lay report is entirely unsubstantiated by any clinical assessment or objective findings and as such, it is not factually ascertainable that the rating criteria for the assignment of a 40 percent evaluation were supported.  The schedular criteria do not provide for the assignment of a 40 percent evaluation based on complaints of pain, a long history of symptoms, or strictly subjective reports of symptoms.  The criteria require clinical findings of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  No such findings were made here in March, July or August 2005.  

In January 2014, the Board resolved the benefit of the doubt in the Veteran's favor when it granted an effective date of August 11, 2005, for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine.  As mentioned herein, the Board is unable to find support for that grant, but will leave the decision undisturbed.  Pursuant to VA regulations, an increase must be factually ascertainable within the bounds of the rating criteria, and in this case no such increase is shown prior to August 11, 2005.  Accordingly, the claim is denied.  

B. Entitlement to an effective date earlier than August 11, 2005, for the grant of entitlement to a TDIU

Entitlement to a TDIU was granted in the October 2007 rating decision, effective August 22, 2006, the date of his claim for entitlement to a TDIU and the decision was appealed.  A statement of the case was issued in June 2009 and the Veteran filed a substantive appeal in July 2009.  In an August 2013 rating decision, the RO granted entitlement to an earlier effective date of October 7, 2005, for the grant of entitlement to TDIU.  The RO stated that the evidence showed the appellant met the criteria for entitlement to a TDIU on October 7, 2005, the date the combined evaluation of his service-connected disabilities was increased to 70 percent, and he had not worked since that time. 

A total rating for compensation purposes based on individual unemployability will be granted when the evidence shows that a veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014). 

When those percentage requirements are not met, entitlement to TDIU may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2014).  The Board does not have the authority to assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15, Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

Generally, a claim for TDIU is thought of as equivalent to an increased rating, as such, 38 C.F.R. § 3.400(o) is applicable.  See, e.g. Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which hit is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date. Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2014); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998). 

In this case, the Veteran filed a claim for entitlement to a TDIU on August 22, 2006.  The claim for an increased rating for his back disability was filed on October 7, 2005.  The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  The Board finds that a claim for TDIU was raised along with the claim for an increased disability rating on October 7, 2005, in accordance with Rice. 

As discussed above, in January 2014, the Board found that an effective date of August 11, 2005, was warranted for the grant of entitlement to an evaluation of 40 percent for degenerative disc disease of the lumbosacral spine with spinal stenosis along the L4-L5.  Thus, the schedular criteria for a TDIU were met from August 11, 2005.  Although August 11, 2005, is more than one year prior to August 22, 2006, it is less than one year prior to October 7, 2005, the date of the increased rating claim.  As the claim for a TDIU was raised along with the increased rating claim, the Board found that an earlier effective date of August 11, 2005, was warranted for the grant of entitlement to a TDIU.

However, herein, the Board finds that an effective date prior to August 11, 2005, is not warranted.  The Veteran had a combined evaluation for compensation of 50 percent, prior to August 11, 2005; thus, the schedular criteria for a TDIU prior to the date were not met.  Further, the Board finds no evidence suggesting that the case is outside the norm, requiring extraschedular consideration, prior to August 11, 2005, nor have the Veteran or his representative so maintained.  The Veteran received Social Security Administration disability benefits for an elbow and cervical spine disability.  VA treatment records reflect that he had back pain and difficulty walking, which were symptoms considered in the 20 percent rating for his service-connected back disability at that date.  It is not factually ascertainable from the evidence of record that the Veteran experienced an increase in disability that met the criteria for extraschedular consideration for a TDIU prior to August 11, 2005, and during the year prior to October 7, 2005. 

In conclusion, the Board finds that an effective date prior to August 11, 2005, is not warranted for a TDIU rating and the claim is denied.  

C. Entitlement to an effective date prior to August 11, 2005, for the grant of eligibility for Dependents' Educational Assistance

For purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).

In this case, as discussed above, the Board finds that entitlement to a TDIU is warranted effective from August 11, 2005, but no earlier.  As the Veteran has a 100 percent rating from that date, the Board finds that entitlement to an effective date of August 11, 2005, for the grant of eligibility for Dependents' Educational Assistance is warranted.  However, the Board finds that an effective date earlier than August 11, 2005, is not warranted.  Prior to that date, the Veteran was never rated as 100 percent disabled.  Thus, there is no basis on which an effective date earlier than August 11, 2005, can be assigned for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits.


ORDER

Entitlement to an effective date prior to August 11, 2005, for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine is denied.

Entitlement to an effective date prior to August 11, 2005, for the grant of entitlement to a TDIU is denied. 

Entitlement to an effective date prior to August 11, 2005, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

This issue remaining on appeal consists of a claim for entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle.  The Board previously remanded this claim in January 2014.  However, as action was first taken on claims which were remanded to the Court, the actions requested pursuant to this remanded claim were not undertaken.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board herein, has essentially reissued the January 2014 remand, describing the additional action which must be taken prior to adjudication of the claim.  

In the August 2013 supplemental statement of the case, the RO noted that the evidence included treatment records for the VA Medical Center in Birmingham for the period from June 21, 1999, to August 9, 2013.  However, the complete VA treatment records from May 2009 to present are not in the claims file, Virtual VA file, or VBMS.  As the records are pertinent to the claim for a higher evaluation, the claim must be remanded to associate the VA treatment records with the claims file.

Further, it is observed that the Veteran's most recent VA examination was conducted in March 2007, more than 5 years ago.  The Board finds that the VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the left ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Board finds that a new VA examination is necessary prior to appellate adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, including records from May 2009 to present and the records referenced in the August 2013 supplemental statement of the case.  If no records are available, the claims folder must indicate this fact.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the left ankle. 

The examiner should provide range of motion test results, expressed in degrees. Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  The examiner should determine whether the left ankle exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.  The examiner should note whether there is plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.

The claims file and electronic records should be available to the examiner for review. The VA clinician is requested to provide a thorough rationale for any opinion provided. 

3.  Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle, to include consideration of whether staged and/or extraschedular ratings are warranted.   If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


